Citation Nr: 1228583	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1983 and from October 1984 to February 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) 

Regional Office (RO) that denied the Veteran's claim for service connection for sleep apnea.  In March 2012, the Board remanded this issue for additional development of the record.  That development has been completed and the case is again before the Board for adjudication.

While the Board regrets additional delay, for the reasons described below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, in particular the records received in accordance with the prior remand, the Board concludes that additional development of this claim is warranted.

In his March 2008 claim, the Veteran stated that he started to have trouble with his sleeping habits during his period in service, and that he is now treated for sleep apnea at the Durham VA Medical Center.  In that regard, service treatment records show that the Veteran, in August 1996 while being seen for marital problems, is noted to have reported improved sleep on Ambien.  The medical evidence, however, shows the Veteran was not diagnosed with obstructive sleep apnea until after a June 2007 sleep study.  In an August 2007 consultation, the Veteran reported that excessive daytime sleepiness began around 2004 and that onset of witnessed apneas, choking, or gasping was in 2004.  Development of the medical evidence related to the Veteran's direct service connection claim was addressed in the March 2012 Board remand.

In accordance with the remand directives, the Veteran's updated VA outpatient treatment records were associated with the Veteran's claims file, by way of entry into the electronic claims file.  These records were reviewed by the Board and clearly raise a new theory of entitlement for the Veteran's sleep apnea claim.


July 2008 VA mental health evaluation notes show that he reported sleeping consistently at that time.  In September 2009, however, he reported to VA physicians treating his orthopedic disabilities that CPAP use had become difficult due to a worsening of pain, which was causing insomnia.  October 2009 records show his report that his shoulder pain awakens him if he rolls onto it while sleeping.  And, by December 2009, he reported that he was unable to wear his CPAP due to insomnia caused by joint pain.  He was noted as wearing the CPAP until awakened by back pain.  By March 2011, outpatient notes showed that pain usually awakened the Veteran and medication was prescribed for pain control.  In a July 2011 mental health treatment report, the Veteran was noted as having difficulty sleeping due to pain, with difficulty using the CPAP due to back pain. He was referred for treatment of this pain, because, according to this physician, the pain was exacerbating his insomnia.  January 2012 records also document the noncompliance with the prescribed frequency of the CPAP usage for his sleep apnea.

The Board recognizes that the Veteran is service-connected for both a back disability and a right shoulder disability.  This evidence, therefore, suggests that the Veteran's non-service-connected sleep apnea may be being aggravated by his service-connected orthopedic disabilities.  Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  However, temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2011). 

The RO/AMC did not directly address the question of secondary service connection. When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  The Veteran has not been provided notice of the requirements for a secondary service connection claim.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for secondary service connection. 

Also, in light of the above, the Board finds that remand for an addendum to the March 2012 VA examination report with respect to the question of service connection on a secondary basis is warranted.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finally notes that the most recent VA outpatient treatment records 
from the VA Medical Center (VAMC) in Durham are dated in March 2012.  On remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran concerning the information and evidence needed to substantiate his claim for service connection for sleep apnea on a secondary basis as due to service-connected orthopedic disabilities. 

2.  Obtain relevant treatment records from the VA Medical Center in Durham, North Carolina, dating since March 2012, related to the Veteran's claim for sleep apnea.  If the requested records are not obtainable, the claims file should document such and the Veteran should be notified of the inability to obtain the records.

3.  Once the above development is completed to the extent possible, obtain an addendum opinion from the VA examiner that created the March 2012 examination report, if available.  If that examiner is unavailable, obtain the addendum opinion from another physician with similar qualifications.  Should the examiner deem a new examination necessary, one should be scheduled.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the addendum opinion.

After review of the claims file and, if deemed necessary, examination of the Veteran, the examiner should provide an opinion as to the following: 

a.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's current sleep apnea disorder was caused by his service-connected disability orthopedic disabilities?  

b.  If the sleep apnea is not caused by a service-connected disability, then the examiner should provide an opinion as to whether it is at least as likely as not that the current sleep apnea disorder is permanently worsened beyond natural progression (aggravated) by the service-connected back, right shoulder, and joint disabilities?  In rendering this opinion, the examiner is asked to comment on the VA outpatient records, discussed above, which document several reports of joint pain, back pain, and shoulder pain impacting the Veteran's use of the CPAP machine.  

c.  If the examiner finds that the Veteran's sleep apnea is aggravated by his service-connected back, right shoulder, and/or joint disabilities, the examiner should indicate the baseline level of disability from sleep apnea prior to aggravation by service-connected orthopedic disabilities.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the medical evidence establishing the current level of severity of sleep apnea. 

Please provide the medical basis for all conclusions. 

4.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


